Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 03/01/2022 has been entered. Claims 1-2, 10-13, 24-26, and 48-50 are pending. Claims 1-2 and 24-26 are currently under consideration. Claims 10-13 and 48-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species.

Withdrawn Objections and/or Rejections
The rejection of claims 1-5, 15-16, and 24-26 under 35 U.S.C. 112(a) for written description requirement is withdrawn in view of amended claims. 

The rejection of claims 1 and 24-26 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of amended claims.

The rejection of claims 1-6 and 15-16 under 35 U.S.C. 102 (a)(1) as being anticipated by Boehrer et al. (Blood 111:2170-2180, 2008) is withdrawn in view of amended claims.

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:


(ii). Claims 1-2 and 24-26 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. The basis for the rejection is set forth in the previous office action mailed on 12/15/2021

Applicant argues that the claims are amended to recite afatinib and AML. Applicant argument has been fully considered but is not deemed to be persuasive for the following reasons.  The specification does not provide sufficient guidance/direction or working examples on how to treat AML comprising administering to a subject in need thereof a pharmaceutical composition comprising afatinib. The specification (see Examples) discloses that afatinib reduces cell viability in vitro of AML cells (Fig. 6). The specification discloses that afatinib induces death in vitro of AML cells (Fig. 7). The specification also discloses a patient-derived xenograft (PDX) model for testing of EGFR inhibition efficacy (page 34, paragraph [00170]) and PDX AML model for testing of EGFR inhibitor efficacy (page 34, paragraph [00171]). However, the specification does not disclose the EGFR inhibition efficacy of AML cells in the animal models by afatinib. There is no sufficient evidence showing that administering afatinib to a subject can treat AML. Ogata et al. (Respiratory Investigation 55 (2): 181-183, March 2017) reports afatinib treatment of a 59-year-old woman with chronic myelomonocytic leukemia (CMML) and EGFR mutation–positive advanced lung adenocarcinoma. Following afatinib treatment for twenty-one weeks, the patient developed agranulocytosis, and CMML subsequently progressed to blast crisis. After complete remission of CMML, gefitinib was initiated; however, agranulocytosis recurred (see Abstract). A phase II study of the EGFR inhibitor gefitinib in patients with acute myeloid leukemia (DeAngelo et al., Leukemia Research 38 (4): 430-434, April 2014) shows that in spite of pre-clinical activity and anecdotal cases of response to EGFR inhibitors, routine use of the EGFR inhibitor gefitinib as a single agent for advanced AML is not appropriate (see Abstract). These studies underscore the complexity and unpredictability of treatment of hematologic malignancy using EGFR inhibitors, which have diversified structures. The evidence on the record supports that the specification does not enable the claimed invention.  Thus, the rejection is maintained.   

Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(ii). Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites a method for inhibiting or slowing tumor growth. It is unclear what the difference between inhibiting tumor growth and slowing tumor growth. Applicant has not addressed this issue yet. 

Conclusion
No claims are allowed. 

Advisory Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 3, 2022